Appellant makes his motion apparently on the ground that the verdict and judgment giving *Page 582 
him the death penalty is cruel and excessive punishment. He seems to be of the opinion that, because the physician, who examined prosecutrix after the alleged rape, said that her injuries would not be of a permanent nature, therefore the jury must have been affected by prejudice, or something other than testimony in affixing the death penalty. The jury were warranted in concluding appellant guilty of the offense of rape, as stated in our original opinion. We do not believe that it has ever been held that before the offense of rape can be properly punished by the infliction of death, it must appear that the victim was in some way physically injured to such an extent as to injure her for life, or something of that kind.
The motion for rehearing will be overruled.
Overruled.